Citation Nr: 1441730	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome, as secondary to service-connected fibromyalgia.

2.  Entitlement to service connection for headaches, as secondary to service-connected fibromyalgia.

3.  Entitlement to service connection for fatigue, as secondary to service-connected fibromyalgia.

4.  Entitlement to service connection for insomnia, claimed as sleep disturbance, as secondary to service-connected fibromyalgia.

5.  Entitlement to service connection for gastritis, as secondary to service-connected fibromyalgia.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), as secondary to service-connected fibromyalgia.

7.  Entitlement to service connection for anxiety with depression, as secondary to service-connected fibromyalgia.

8.  Entitlement to service connection for arthralgia of all joints (claimed as stiffness and tightness of the back and chest), as secondary to service-connected fibromyalgia.

9.  Entitlement to service connection for elevated liver enzymes due to fatty liver, as secondary to service-connected fibromyalgia.

10.  Entitlement to service connection for dysthymic disorder, as secondary to service-connected fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1985 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the issues of entitlement to service connection for diffusion of the ankles, bone spurs of the neck, and bilateral carpal tunnel syndrome were certified for appeal to the Board in February 2012.  However, the Veteran's substantive appeal, via VA Form 9, dated in June 2011, identified the issues listed on the title page of this decision as the only issues on appeal, and explicitly excluded the issues of entitlement to service connection for diffusion of the ankles, bone spurs of the neck, and bilateral carpal tunnel syndrome.  

The Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App. 37 (2009) which held that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus, VA may waive any question of timeliness in the filing of a substantive appeal.  In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.

Unlike the claimant in Percy, in this Veteran's case, VA has not "consistently treated this matter as if it was part of the timely filed Substantive Appeal."  Percy, 23 Vet. App. at 46.  Other than the VA Form 8, Certification of Appeal, dated in February 2012, there is no reference to continued claims of entitlement to service connection for diffusion of the ankles, bone spurs of the neck, and bilateral carpal tunnel syndrome subsequent to the Statement of the Case (SOC).  The Board notes the RO did not issue a Supplemental Statement of the Case or otherwise readjudicate the claims since the April 2011 SOC.  Accordingly, the Board concludes that this case is distinguished from Percy, and that the issues of entitlement to service connection for diffusion of the ankles, bone spurs of the neck, and bilateral carpal tunnel syndrome are not in appellate status, and are not before the Board.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence. 

The issues of service connection for gastritis, GERD, elevated liver enzymes due to fatty liver, and dysthymic disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Irritable bowel syndrome, headaches, fatigue, insomnia, anxiety with depression, and arthralgias of all joints are proximately due to the service-connected fibromyalgia.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for irritable bowel syndrome, headaches, fatigue, insomnia, anxiety with depression, and arthralgias of all joints have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claims of service connection for irritable bowel syndrome, headaches, fatigue, insomnia, anxiety with depression, and arthralgias of all joints have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes adjudicated herein, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, irritable bowel syndrome, headaches, fatigue, insomnia, anxiety with depression, and arthralgias of all joints are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Irritable Bowel Syndrome, Headaches, Fatigue, Insomnia, Anxiety with Depression, and Arthralgias of All Joints

The Veteran contends that irritable bowel syndrome, headaches, fatigue, insomnia, anxiety with depression, and arthralgias of all joints are secondary to the service-connected fibromyalgia.  As stated above, to prevail on the issue of secondary service causation, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  After a review of all the evidence, the Board first finds that the evidence shows current disabilities of irritable bowel syndrome, headaches, fatigue, insomnia, anxiety with depression, and arthralgias of all joints.  In a January 2001 VA examination, the Veteran was diagnosed with arthralgias of all joints, migraines, and irritable bowel syndrome.  In November 2009 and June 2010, the Veteran's private treating doctor indicated that the Veteran was being treated for generalized anxiety disorder with depression, polyarthralgias, insomnia, irritable bowel syndrome, headaches, and fatigue.

The Board next finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's irritable bowel syndrome, headaches, fatigue, insomnia, anxiety with depression, and arthralgias of all joints 

are proximately due to the service-connected fibromyalgia.  In this regard, in a September 1998 rating decision, the RO granted service connection for fibromyalgia.  An October 2011 RO rating decision increased the disability rating to 40 percent for fibromyalgia.

Evidence favorable to the claims includes a January 2001 VA examination report.  After a comprehensive physical examination, the VA examiner diagnosed migraines secondary to fibromyalgia and irritable bowel syndrome secondary to fibromyalgia.  In support of the claims, the Veteran submitted a June 2010 letter from her private treating doctor, B.Y.  Dr. B.Y. indicated that the Veteran was being treated for fibromyalgia, and opined that polyarthralgias, depression, and anxiety were all secondary to the fibromyalgia diagnosis.  Dr. B.Y. further indicated that the Veteran's condition (fibromyalgia) had worsened in the past few months and she was also suffering from insomnia, irritable bowel syndrome, headaches, and fatigue.  The Board finds that the VA examiner's and Dr. B.Y.'s medical opinions regarding the etiology of the Veteran's irritable bowel syndrome, headaches, fatigue, insomnia, anxiety with depression, and arthralgias of all joints to be probative.  The opinions are competent and probative medical evidence because they are factually accurate, as it appears they had knowledge of the relevant evidence in this case, relied on accurate facts, and gave fully articulated opinions.  

There is no other competent medical opinion of record against the claims that directly addresses the etiology of the Veteran's irritable bowel syndrome, headaches, fatigue, insomnia, anxiety with depression, and arthralgias of all joints.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board 

finds that the criteria for service connection for irritable bowel syndrome, headaches, fatigue, insomnia, anxiety with depression, and arthralgias of all joints, as secondary to the service-connected fibromyalgia, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for irritable bowel syndrome, as secondary to service-connected fibromyalgia, is granted.

Service connection for headaches, as secondary to service-connected fibromyalgia, is granted.

Service connection for fatigue, as secondary to service-connected fibromyalgia, is granted.

Service connection for insomnia, as secondary to service-connected fibromyalgia, is granted.

Service connection for anxiety with depression, as secondary to service-connected fibromyalgia, is granted.

Service connection for arthralgia of all joints, as secondary to service-connected fibromyalgia, is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the claims for service connection for gastritis, GERD, elevated liver enzymes due to fatty liver, and dysthymic disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

Service Connection for Gastritis, GERD, 
and Elevated Liver Enzymes Due to Fatty Liver

The Board finds that a VA examination is necessary to assist in determining the nature and etiology of any current gastritis, GERD, and elevated liver enzymes due to fatty liver.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon,
20 Vet. App. at 83.

In this case, the Veteran has not been afforded a VA examination for the claimed gastritis, GERD, and elevated liver enzymes due to fatty liver.  The Veteran has consistently asserted that these claimed conditions are secondary to the service-connected fibromyalgia.  While the record reflects abnormal laboratory findings due to elevated liver enzymes, it is unclear if the Veteran has been diagnosed with fatty liver or any other disability manifesting in elevated liver enzymes.  The record also reveals diagnoses of GERD and gastritis.  There is no medical opinion of record addressing the etiology of the elevated liver enzymes due to fatty liver, if any, or the etiology of the current gastritis and GERD.  Based on the above, a VA examination is warranted to assist in determining the etiology of the claimed gastritis, GERD, and elevated liver enzymes due to fatty liver.

Service Connection for Dysthymic Disorder

In an August 2010 rating decision, the RO denied service connection for dysthymic disorder, as secondary to fibromyalgia.  In a statement received by VA in June 2011, via VA Form 9, the Veteran indicated that she disagreed with the decision to deny the claim of service connection for dysthymic disorder.  The claim of service connection for dysthymic disorder must be remanded to allow the RO to provide the Veteran with a Statement of the Case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issues of service connection for gastritis, GERD, elevated liver enzymes due to fatty liver, and dysthymic disorder are REMANDED for the following action:

1. Provide the Veteran with a Statement of the Case as to the issue of service connection for dysthymic disorder, as secondary to service-connected fibromyalgia.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2013).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

2. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current gastritis, GERD, and elevated liver enzymes due to fatty liver.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, the VA examiner is asked to offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that gastritis and/or GERD had its onset in service or is otherwise related to service?

b) Is it at least as likely as not (50 percent probability or more) that gastritis and/or GERD is caused by the service-connected fibromyalgia?

c) If not caused by the service-connected fibromyalgia, is it at least as likely as not (50 percent probability or more) that gastritis and/or GERD is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected fibromyalgia?  If the VA physician finds that the gastritis and/or GERD, is aggravated by the service-connected fibromyalgia, he/she should indicate, to the extent possible, the degree of disability before aggravation and the current degree of disability.

d) Does the Veteran have a current disability manifesting in elevated liver enzymes?

e) If the Veteran has a current disability manifesting in elevated liver enzymes, is it as likely as not (a 50 percent or greater degree of probability) that the disability began during service or is etiologically related to active service?

f) If the Veteran has a current disability manifesting in elevated liver enzymes, is it at least as likely as not (50 percent probability or more) that the disability is caused by the service-connected fibromyalgia?

g) If not caused by the service-connected fibromyalgia, is it at least as likely as not (50 percent probability or more) that the disability manifesting in elevated liver enzymes is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected fibromyalgia?  If the VA physician finds that the disability manifesting in elevated liver enzymes is aggravated by the service-connected fibromyalgia, he/she should indicate, to the extent possible, the degree of disability before aggravation and the current degree of disability.

If the Veteran does not have a diagnosed disability manifesting in elevated liver enzymes, the VA examiner should so state.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and any additional development deemed necessary, readjudicate the claims for service connection for gastritis, GERD, and elevated liver enzymes due to fatty liver, as secondary to service-connected fibromyalgia, in light of all the evidence of record.  If the determinations remain adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


